Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-14, and 16-17 are ALLOWED.
Allowable Subject Matter
Regarding claims 1, 5-14, and 16, the prior art fails to teach or suggest an ostomy output diversion device including a concealing cap for removable attachment to said third opening of the inner tube for concealing said stoma. Von Dyck (US 6595971) teaches the claim substantially but fails to teach Von does not disclose wherein said inner tube is slidable in a longitudinal direction with respect to said outer frame, so that said inner tube is linearly adjustable toward and away from said stoma, including a concealing cap for removable attachment to said third opening of the inner tube for concealing said stoma. Guidry (US 2018/0028347) while teaching an inner tube slidable in a longitudinal direction with respect to said outer frame, so that said inner tube is linearly adjustable toward and away from said stoma, fails to cure the deficiencies of Von Dyck and does not teach a concealing cap for removable attachment to said third opening of the inner tube for concealing said stoma. Eggert (US 2016/0287428), and Luce (US 2014/0148771) all fail to cure the deficiencies of the cited prior art and fails to teach a concealing cap is attached to the third opening of the inner tube. While concealing caps are known, it would not have been obvious to a person of ordinary skill in the art to modify the cited prior art to arrive at the instant invention without destroying the intended structure/operation of the prior art devices and expect a reasonable degree of success. Therefore, claims 1, 5-14, and 16 are allowable.
Regarding claim 17, the prior art fails to teach or reasonably suggest either alone or in combination a method for capturing stoma output comprising a strap member attached to said base ring, a linearly adjustable inner tube member with a tension lock , positioning the strap member around a user’s body, adjusting the tension lock to hold the inner tube in place. Von Dyck (US 6595971) discloses the claim substantially except for a strap member attached to said base ring, a linearly adjustable inner tube member with a tension lock , positioning the strap member around a user’s body, adjusting the tension lock to hold the inner tube in place. Robinson (US 3074404) discloses the strap member but fails to teach a linearly adjustable inner tube member with a tension lock and adjusting the tension lock to hold the inner tube in place. Guidry (US 2018/0028347) while teaching a linearly adjustable tube member, cannot be combined with the cited prior art to arrive at the instant invention. It would not have been obvious to a person of ordinary skill in the art to modify the cited prior art with the tension locking inner tube member to arrive at the instant invention without destroying the intended structure/operation of the prior art devices and expect a reasonable degree of success. Therefore, claim 17 is allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781